DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to communication received on 10/17/2019.
Claims 1-20 are pending.

Claim Objections
Claim 19 objected to because of the following informalities: The claim recites “a secure location in associated with the user device” the language used (as underlined) is not clear.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 20160234625 A1) hereinafter referred to as Wang.

With respect to claim 16, Wang discloses: An apparatus comprising: at least one processing device coupled to memory, the at least one processing device being configured: to build a secured disk image (Wang [0028] discloses “receiving a first installation package of an application” wherein the installation package is mapped to the secure disk image wherein the receiving is obtained by a terminal according to Wang [0005] and the terminals are coupled to memory and processor according to Wang [0121 and 0349]).
based at least in part on a manifest file, install binary, and a plurality of other files, (Applicant’s specifications page 12 step 408 of Fig. 4 describes the install binaries as executable files, in light of that, Wang [0244] discloses “In Android, all applications may be normally installed only after being signed. A process of signing is: first, compile an application into a zip file package; then, perform hashing on all files in the file package, and record all hash values by using a MANIFEST.MF file; then, perform hashing on the MANIFEST.MF file and all hash values in the file, and record obtained hash values by using a CERT. SF; and finally, encrypt records” wherein the encrypted Manifest.MF is mapped to the encrypted manifest file, the ZIP file package is mapped to the install binary, and the cited Wang paragraph also discloses other encrypted files).
the building of the secured disk image comprising: encrypting the manifest file using a private key, (Wang [0244] discloses “encrypt records in *.SF by using a private key” which includes the Manifest file).
the manifest file comprising checksums corresponding to one or more of the other files; (Wang [0319] discloses “the comparing module of the processing unit is configured to compare the verification information H1 that is extracted by the extracting module with H2 that is decrypted by the decrypting module, and if they are the same, the installation module continues to execute an installation operation” wherein H1 and H2 are hashes mapped each to a checksum).
encrypting the install binary using the private key; (Wang [0244] discloses “encrypt records in *.SF by using a private key” which includes the ZIP file).
and generating the secured disk image based at least in part on the encrypted manifest file, encrypted install binary, and the plurality of other files. (Wang [0244] as mapped in the prior limitation discloses that the installation package is generated based on the recited components).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8-10, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20160234625 A1) hereinafter referred to as Wang in view of Soini et al. (US 20170220330 A1) hereinafter referred to as Soini.

With respect to claim 1, Wang discloses: An apparatus comprising: at least one processing device coupled to memory, the at least one processing device being configured: to obtain a secured disk image comprising: (Wang [0028] discloses “receiving a first installation package of an application” 
an encrypted manifest file; an encrypted install binary; and a plurality of other files; (Applicant’s specifications page 12 step 408 of Fig. 4 describes the install binaries as executable files, in light of that, Wang [0244] discloses “In Android, all applications may be normally installed only after being signed. A process of signing is: first, compile an application into a zip file package; then, perform hashing on all files in the file package, and record all hash values by using a MANIFEST.MF file; then, perform hashing on the MANIFEST.MF file and all hash values in the file, and record obtained hash values by using a CERT. SF; and finally, encrypt records” wherein the encrypted Manifest.MF is mapped to the encrypted manifest file, the ZIP is mapped to the install binary, and the cited Wang paragraph also discloses other encrypted files).
to obtain a certificate corresponding to the secured disk image; (Wang [0244] discloses “and record obtained hash values by using a CERT. SF; and finally, encrypt records in *.SF by using a private key in a digital certificate, and store an encryption result and digital certificate information” wherein the obtained a certificate based on the hash of the application is mapped to obtaining the certificate).
to derive a public key based at least in part on the certificate; (Wang [0028] summarizes the invention that “first installation package includes a public key of the first digital certificate and first verification information” which is interpreted that the public key is derived based at least in part on the certificate and other verification information).
to decrypt the manifest file based at least in part on the public key; [and] decrypt the install binary (Wang [0253] discloses “version V2 of the application S uses a package name APP_S2” [0309] discloses “decrypt the verification information S2 by using the public key” [0317] discloses “the decrypting module of the processing unit is configured to decrypt content that is digitally signed by 
to validate checksums for respective ones of the plurality of other files against corresponding checksums contained in the decrypted manifest file; and to execute the install binary responsive to validation of the checksums for the respective ones of the plurality of other files. (Wang [0319] discloses “the comparing module of the processing unit is configured to compare the verification information H1 that is extracted by the extracting module with H2 that is decrypted by the decrypting module, and if they are the same, the installation module continues to execute an installation operation” wherein H1 and H2 are hashes mapped to the checksums that are compared to validate the files).
Wang does not explicitly disclose decrypt the install binary “based at least in part on the public key;”
However, Soini in an analogous art discloses: decrypt the install binary based at least in part on the public key; (Soini [0084] discloses “At block 504, the device agent application 110 may decrypt the encrypted hash of the installer package using the public key 200 that corresponds to the private key to produce a decrypted hash” wherein the installer package is mapped to the install binary).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to decrypt the install binary based at least in part on the public key in order to execute the installer file because clearly it would not install in encrypted state and to extract a hash which is used for validation (see Soini paragraphs [0084-0085]).

With respect to claim 2, Wang in view of Soini disclose: The apparatus of claim 1 wherein the secured disk image comprises a concierge binary, the concierge binary comprising information indicating a location of the certificate; (Wang [0079-0080] discloses “When running the installation package, the terminal automatically creates a predefined path according to the instruction of the installation package” wherein the storage paths predefined instructions by the installation package are mapped to the concierge binary).
wherein the at least one processing device is further configured to determine the location of the certificate based at least in part on the information contained in the concierge binary; (Wang [0119] “In a specific implementation manner of the present disclosure, a storage unit of mobile terminal A is configured to store the installation package file and the data files of the application. The data files of the application include the public data file of the application and the private data file of the application. For example, the installation package of the application is stored in appname.apk of the storage unit, the public data file of the application is stored in a " public data" folder of the storage unit, and the private data file of the application is stored in a " private data" folder of the storage unit.” Therefore the location of the certificate, which is included in the installation package, is determined by the device at the predetermined location “appname.apk of the storage unit”).
and wherein obtaining the certificate comprises obtaining the certificate from the determined location. (in view of the previous mapping Wang [0179] discloses Fig. 7 wherein a “terminal extracts the identification information from the first installation package to verify its validity, so as to determine whether the first installation package is from the application server; or, the first terminal extracts information such as a signature, a digital certificate” wherein the certificate would implicitly be obtained from the installation package location cited in the prior limitation).

With respect to claim 3, Wang in view of Soini disclose: The apparatus of claim 2 wherein the certificate is stored at the determined location prior to the at least one processing device obtaining the secured disk image. (Wang [0180] discloses Fig. 7 wherein “the first terminal acquires a second 

With respect to claim 6, Wang in view of Soini disclose: The apparatus of claim 2 wherein the at least one processing device is further configured to validate the certificate based at least in part on information contained in the concierge binary. (Wang [0194-0195] disclose Fig. 9 step 904 of extracting certificate from installation package and then step “905. Mobile terminal B sends information extracted in the previous step to a corresponding application server for subsequent verification processing.” Wherein the server is mapped to at least one processing device configured to validate certificate).

With respect to claim 8, Wang discloses: A method comprising: obtaining a secured disk image comprising: (Wang [0028] discloses “receiving a first installation package of an application” wherein the installation package is mapped to the secure disk image wherein the receiving is obtained by a terminal according to Wang [0005]).
an encrypted manifest file; an encrypted install binary; and a plurality of other files; (Applicant’s specifications page 12 step 408 of Fig. 4 describes the install binaries as executable files, in light of that, Wang [0244] discloses “In Android, all applications may be normally installed only after being signed. A process of signing is: first, compile an application into a zip file package; then, perform hashing on all files in the file package, and record all hash values by using a MANIFEST.MF file; then, perform hashing on the MANIFEST.MF file and all hash values in the file, and record obtained hash values by using a CERT. SF; and finally, encrypt records” wherein the encrypted Manifest.MF is mapped 
obtaining a certificate corresponding to the secured disk image; (Wang [0244] discloses “and record obtained hash values by using a CERT. SF; and finally, encrypt records in *.SF by using a private key in a digital certificate, and store an encryption result and digital certificate information” wherein the obtained a certificate based on the hash of the application is mapped to obtaining the certificate).
deriving a public key based at least in part on the certificate; (Wang [0028] summarizes the invention that “first installation package includes a public key of the first digital certificate and first verification information” which is interpreted that the public key is derived based at least in part on the certificate and other verification information).
decrypting the manifest file based at least in part on the public key; [and] decrypting the install binary (Wang [0253] discloses “version V2 of the application S uses a package name APP_S2” [0309] discloses “decrypt the verification information S2 by using the public key” [0317] discloses “the decrypting module of the processing unit is configured to decrypt content that is digitally signed by using certificate B and content that is digitally signed by using digital certificate A in the APK of the application S, so as to obtain the content S1 and H2 before the signing;” therefore is interpreted that the manifest file as explained in Wang [0244] is decrypted by the public key to extract the hash H).
validating checksums for respective ones of the plurality of other files against corresponding checksums contained in the decrypted manifest file; and executing the decrypted install binary responsive to validation of the checksums for the respective ones of the plurality of other files; (Wang [0319] discloses “the comparing module of the processing unit is configured to compare the verification information H1 that is extracted by the extracting module with H2 that is decrypted by the decrypting module, and if they are the same, the installation module continues to execute an installation 
wherein the method is implemented by at least one processing device coupled to memory. (the terminals are coupled to memory and processor according to Wang [0121 and 0349]).
Wang does not explicitly disclose decrypt the install binary “based at least in part on the public key;”
However, Soini in an analogous art discloses: decrypt the install binary based at least in part on the public key; (Soini [0084] discloses “At block 504, the device agent application 110 may decrypt the encrypted hash of the installer package using the public key 200 that corresponds to the private key to produce a decrypted hash” wherein the installer package is mapped to the install binary).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to decrypt the install binary based at least in part on the public key in order to execute the installer file because clearly it would not install in encrypted state and to extract a hash which is used for validation (see Soini paragraphs [0084-0085]).

With respect to claim 9, Wang in view of Soini disclose: The method of claim 8 wherein the secured disk image comprises a concierge binary, the concierge binary comprising information indicating a location of the certificate; (Wang [0079-0080] discloses “When running the installation package, the terminal automatically creates a predefined path according to the instruction of the installation package” wherein the storage paths predefined instructions by the installation package are mapped to the concierge binary).
wherein the method further comprises determining the location of the certificate based at least in part on the information contained in the concierge binary; (Wang [0119] “In a specific implementation manner of the present disclosure, a storage unit of mobile terminal A is configured to 
and wherein obtaining the certificate comprises obtaining the certificate from the determined location. (in view of the previous mapping Wang [0179] discloses Fig. 7 wherein a “terminal extracts the identification information from the first installation package to verify its validity, so as to determine whether the first installation package is from the application server; or, the first terminal extracts information such as a signature, a digital certificate” wherein the certificate would implicitly be obtained from the installation package location cited in the prior limitation).

 With respect to claim 10, Wang in view of Soini disclose: The method of claim 9 wherein the certificate is stored at the determined location prior to obtaining the secured disk image. (Wang [0180] discloses Fig. 7 wherein “the first terminal acquires a second installation package of the application from the application server, and overwrites the first installation package by using the second installation package.” Which is interpreted that there was the first extracted certificate cited in Wang [0179] and was stored at the installation package location as mapped before prior to being replaced by the update installation package which would contain a second certificate).

With respect to claim 13, Wang in view of Soini disclose: The method of claim 9 wherein the method further comprises validating the certificate based at least in part on information contained in the concierge binary. (Wang [0194-0195] disclose Fig. 9 step 904 of extracting certificate from 

With respect to claim 15, Wang in view of Soini disclose: A computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code, when executed by at least one processing device, causes the at least one processing device to perform the method of claim 8. (With respect to claim(s) 15, a corresponding reasoning as given earlier in this section with respect to claim(s) 8 applies, mutatis mutandis, to the subject matter of claim(s) 15; therefore, claim(s) 15 is rejected, for similar reasons, under the grounds as set forth for claim(s) 8).

Claims 4-5, 7, 11-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Soini as applied to claims 1-3, 6, 8-10, 13, 15 above, and further in view of Lounsberry et al. (US 20200267004 A1) hereinafter referred to as Lounsberry.

With respect to claim 4, Wang in view of Soini disclose: The apparatus of claim 2 wherein the secured disk image comprises an upgrade for a virtual host previously installed on the apparatus and wherein the certificate is stored at the determined location as part of an initial installation or upgrade of the virtual host on the apparatus by a previously obtained disk image. (Wang [0030] discloses “request is used to request an installation package of a first application and an application information list containing the first application, the application information list includes certificate information of the first application and certificate information of at least one second application, the second application is an old version of the first application, and the certificate information of the first application is different 
Wang in view of Soini do not explicitly disclose that the upgrade for a host is a “virtual host”.
However, Lounsberry in an analogous art paragraph [0010] discloses an upgrade for a host wherein the host is a “virtual machine”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Soini as combined wherein the upgrade is for a virtual host because “Users and enterprises are moving away from traditional computing infrastructures to run their applications and services on distributed computing systems” and moving to a virtual machine environment (see Lounsberry paragraphs [0001-0002]).

With respect to claim 5, Wang in view of Soini and Lounsberry disclose: The apparatus of claim 4 wherein the plurality of other files comprise a second certificate, the at least one processing device being further configured to store the second certificate in a predetermined location for use in validating a second disk image, the at least one processing device being configured to obtain the second disk image for use in a future upgrade of the host. (Wang [0030] discloses “request is used to request an installation package of a first application and an application information list containing the first application, the application information list includes certificate information of the first application and certificate information of at least one second application, the second application is an old version of the first application, and the certificate information of the first application is different from the 
Wang in view of Soini do not explicitly disclose that the upgrade for a host is a “virtual host”.
However, Lounsberry in an analogous art paragraph [0010] discloses an upgrade for a host wherein the host is a “virtual machine”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Soini as combined wherein the upgrade is for a virtual host because “Users and enterprises are moving away from traditional computing infrastructures to run their applications and services on distributed computing systems” and moving to a virtual machine environment (see Lounsberry paragraphs [0001-0002]).

With respect to claim 7, Wang in view of Soini disclose: The apparatus of claim 1 wherein the plurality of other files comprises at least some of software packages, executables, scripts, setup files and miscellaneous files that are utilized to upgrade a host. (Wang [0194] discloses installation package extracted information comprises “a package name, a signature, certificate information, a hash value, version information, or the like of the installation package file” which could be mapped to at least the setup files and miscellaneous files).
Wang in view of Soini do not explicitly disclose that the upgrade for a host is a “virtual host”.
However, Lounsberry in an analogous art paragraph [0010] discloses an upgrade for a host wherein the host is a “virtual machine”.


With respect to claim 11, Wang in view of Soini disclose: The method of claim 9 wherein the secured disk image comprises an upgrade for a virtual host previously installed on the apparatus and wherein the certificate is stored at the determined location as part of an installation process of the host on the apparatus by a previously obtained disk image. (Wang [0030] discloses “request is used to request an installation package of a first application and an application information list containing the first application, the application information list includes certificate information of the first application and certificate information of at least one second application, the second application is an old version of the first application, and the certificate information of the first application is different from the certificate information of the second application; and a checking unit, configured to check, according to the certificate information of the second application, whether the second application has been installed on a system, and if the second application has been installed on the system, install the first application and delete the second application.” Which is interpreted that the first application package include software download mapped to the upgrade as part of initial installation of a host from a prior installation package).
Wang in view of Soini do not explicitly disclose that the upgrade for a host is a “virtual host”.
However, Lounsberry in an analogous art paragraph [0010] discloses an upgrade for a host wherein the host is a “virtual machine”.


With respect to claim 12, Wang in view of Soini and Lounsberry disclose: The method of claim 11 wherein the plurality of other files comprise a second certificate, the method further comprising storing the second certificate in a predetermined location for use in validating a second disk image, the at least one processing device being configured to obtain the second disk image for use in a future upgrade of the host. (Wang [0030] discloses “request is used to request an installation package of a first application and an application information list containing the first application, the application information list includes certificate information of the first application and certificate information of at least one second application, the second application is an old version of the first application, and the certificate information of the first application is different from the certificate information of the second application; and a checking unit, configured to check, according to the certificate information of the second application, whether the second application has been installed on a system, and if the second application has been installed on the system, install the first application and delete the second application.” Which is interpreted that the second certificate stored with the second installation package at the predetermined location validates the second installation package in order to install a second software version of the host).
Wang in view of Soini do not explicitly disclose that the upgrade for a host is a “virtual host”.
However, Lounsberry in an analogous art paragraph [0010] discloses an upgrade for a host wherein the host is a “virtual machine”.


With respect to claim 14, Wang in view of Soini disclose: The method of claim 8 wherein the plurality of other files comprises at least some of software packages, executables, scripts, setup files and miscellaneous files that are utilized to upgrade a host. (Wang [0194] discloses installation package extracted information comprises “a package name, a signature, certificate information, a hash value, version information, or the like of the installation package file” which could be mapped to at least the setup files and miscellaneous files).
Wang in view of Soini do not explicitly disclose that the upgrade for a host is a “virtual host”.
However, Lounsberry in an analogous art paragraph [0010] discloses an upgrade for a host wherein the host is a “virtual machine”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Soini as combined wherein the upgrade is for a virtual host because “Users and enterprises are moving away from traditional computing infrastructures to run their applications and services on distributed computing systems” and moving to a virtual machine environment (see Lounsberry paragraphs [0001-0002]).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 16 above, and further in view of Yeager et al. (US 20050086300 A1) hereinafter referred to as Yeager.

With respect to claim 17, Wang discloses: The apparatus of claim 16 
Wang does not explicitly disclose a “certificate authority”.
However, Yeager in an analogous art discloses: wherein the at least one processing device is further configured: to generate the private key and a corresponding public key; (Yeager [0141] discloses “generates a public, private key pair”).
to generate a certificate signing request based at least in part on the generated public and private keys; (Yeager [0141] discloses “if peer A wants to acquire a signed certificate from peer B that is a Certificate Authority, peer A generates a public, private key pair” which is interpreted as a request from A to sign a certificate from B based on a generated public/private key pair).
to submit the certificate signing request to a certificate authority; (Yeager [0141] discloses “if peer A wants to acquire a signed certificate from peer B that is a Certificate Authority, peer A generates a public, private key pair” wherein peer B is mapped to the certificate authority).
and to obtain a certificate from the certificate authority based at least in part on the submitted certificate signing request. (Yeager [0141] discloses “peer A wants to acquire a signed certificate from peer B that is a Certificate Authority, peer A generates a public, private key pair, sends the public key, algorithm parameters and personal identification to peer B, and then proves ownership of the private key. Peer B may accomplish the latter”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang wherein the at least one processing device is further configured: to generate the private key and a corresponding public key;  to generate a certificate signing request based at least in part on the generated public and private keys; to submit the certificate signing request to a certificate authority; and to obtain a certificate from the certificate authority based at least 

With respect to claim 18, Wang in view of Yeager disclose: The apparatus of claim 17 wherein the plurality of other files comprises the certificate. (Wang [0244] discloses “all applications may be normally installed only after being signed. A process of signing is: first, compile an application into a zip file package; then, perform hashing on all files in the file package, and record all hash values by using a MANIFEST.MF file; then, perform hashing on the MANIFEST.MF file and all hash values in the file, and record obtained hash values by using a CERT. SF; and finally, encrypt records in *.SF by using a private key in a digital certificate, and store an encryption result and digital certificate information (a public key and other basic information of the digital certificate)” therefore the secure image includes certificate).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 16 and Wang in view of Yeager as applied to claims 17-18 above, and further in view of Olderdissen et al. (US 20190220271 A1) hereinafter referred to as Olderdissen.

With respect to claim 19, Wang in view of Yeager disclose: The apparatus of claim 17 wherein the at least one processing device is further configured: to build an initial installation disk image based at least in part on a second manifest file, second install binary, the certificate and a second plurality of other files, the building of the initial installation disk image comprising generating the initial installation disk image based at least in part on the second manifest file, second install binary, certificate and the second plurality of other files; (Wang [0030] discloses “request is used to request an installation package of a first application and an application information list containing the first application, the application information list includes certificate information of the first application and 
the certificate in the initial installation disk image being configured to be stored in a secure location in associated with the user device (Wang [0119] “In a specific implementation manner of the present disclosure, a storage unit of mobile terminal A is configured to store the installation package file and the data files of the application. The data files of the application include the public data file of the application and the private data file of the application. For example, the installation package of the application is stored in appname.apk of the storage unit, the public data file of the application is stored in a "public data" folder of the storage unit, and the private data file of the application is stored in a "private data" folder of the storage unit.” Therefore the location of the certificate, which is included in 
and decrypting the encrypted manifest file and install binaries of the secured disk image; (Wang [0253] discloses “version V2 of the application S uses a package name APP_S2” [0309] discloses “decrypt the verification information S2 by using the public key” [0317] discloses “the decrypting module of the processing unit is configured to decrypt content that is digitally signed by using certificate B and content that is digitally signed by using digital certificate A in the APK of the application S, so as to obtain the content S1 and H2 before the signing;” therefore is interpreted that the manifest file as explained in Wang [0244] is decrypted by the public key to extract the hash H).
and wherein the secured disk image is configured to be provided to the user device for upgrading the host installed on the user device by the initial installation disk image. (Wang [0030] discloses “request is used to request an installation package of a first application and an application information list containing the first application, the application information list includes certificate information of the first application and certificate information of at least one second application, the second application is an old version of the first application, and the certificate information of the first application is different from the certificate information of the second application; and a checking unit, configured to check, according to the certificate information of the second application, whether the second application has been installed on a system, and if the second application has been installed on the system, install the first application and delete the second application.” Which is interpreted that the first application package include software download mapped to the upgrade as part of initial installation of a host from a prior installation package).
 wherein the initial installation disk image is configured to be provided to a user device for installing a virtual host, and configured to be utilized to derive a public key for decrypting the encrypted manifest file and install binaries of the secured disk image;
However, Olderdissen in an analogous art discloses: a virtual host and also wherein the initial installation disk image is configured to be provided to a user device for installing a virtual host, (Olderdissen [0169] discloses “User executable container instance 880 comprises any number of user containerized functions (e.g., user containerized function1, user containerized function2, . . . , user containerized functionN). Such user containerized functions can execute autonomously, or can be interfaced with or wrapped in a runnable object to create a runnable instance (e.g., runnable instance 858)” wherein the runnable instance is mapped to the installation disk image which provides executable containers which are mapped to installing a virtual host).
and configured to be utilized to derive a public key for decrypting the encrypted manifest file and install binaries of the secured disk image; (Olderdissen [0087] discloses “a library plug-in 348 might comprise Python modules and binaries used to detect versions and perform upgrades” wherein the library plug-in is mapped to the install binaries. Olderdissen [0097] discloses “The digests for the plug-ins recorded in the manifest file are embedded in manifest file (step 366). For example, and as shown in example manifest file content 376, "digest1" and "digestN" are recorded in manifest file 374.sub.1. The manifest file cryptographic digest (e.g., "digestM") is then digitally signed (step 368) and recorded in a signature file (step 370). Digitally signing the digest might comprise hashing the manifest digest with a private key so as to allow decryption by an associated public key” which is mapped that the plug-on recorded in the manifest which is encrypted is decrypted by the public key).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Yeager as combined above wherein the initial installation disk image is configured to be provided to a user device for installing a virtual host, and 

With respect to claim 20, Wang in view of Yeager disclose: The apparatus of claim 16 wherein the plurality of other files comprises at least some of software packages, executables, scripts, setup files and miscellaneous files that are utilized to upgrade a virtual host. (Wang [0194] discloses installation package extracted information comprises “a package name, a signature, certificate information, a hash value, version information, or the like of the installation package file” which could be mapped to at least the setup files and miscellaneous files).
Wang does not explicitly disclose that the upgrade for a host is a “virtual host”.
However, Olderdissen abstract discloses upgrade wherein the upgrade is for a virtualized computing environment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Yeager as combined wherein the upgrade is for a virtual host in order to avoid any negative impact to complete update operation with respect to a virtualized environment and provide a seamless user experience (see Olderdissen [0005-0006, and 0047]).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322.  The examiner can normally be reached on Mon to Fri 8:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491